           Case 4:18-cv-05080-JST Document 20 Filed 10/17/18 Page 1 of 5


 1 JINA L. CHOI (N.Y. Bar No. 2699718)
   C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
 2 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 3 JEREMY E. PENDREY (Cal. Bar No. 187075)
    pendreyj@sec.gov
 4 E. BARRETT ATWOOD (Cal. Bar No. 291181)
    atwoode@sec.gov
 5 ANDREW J. HEFTY (Cal. Bar No. 220450)
    heftya@sec.gov
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   T: (415) 705-2500
 8 F: (415) 705-2501

 9 ERIC M. BROOKS (Cal. Bar No. 209153)
    brookse@sec.gov
10 SECURITIES AND EXCHANGE COMMISSION
   33 Arch Street, 23rd Floor
11 Boston, MA 02110-1424
   (617) 573-8900
12

13

14                               UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                    SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,                      Case No. 3:18-cv-05080-JST
19                 Plaintiff,
20          vs.                                             [PROPOSED] JUDGMENT AS
                                                            TO DEFENDANT
21 MICHAEL B. ROTHENBERG, and                               ROTHENBERG VENTURES
   ROTHENBERG VENTURES LLC (f/k/a                           LLC
22 FRONTIER TECHNOLOGY VENTURE CAPITAL
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),

24                 Defendants.
25

26

27          The Securities and Exchange Commission, having filed a Complaint, and Defendant Rothenberg
28 Ventures LLC, having entered a general appearance; consented to the Court’s jurisdiction over


     JUDGMENT AS TO DEF. ROTHENBERG VENTURES
     SEC V. ROTHENBERG, ET AL.
                                                    1
            Case 4:18-cv-05080-JST Document 20 Filed 10/17/18 Page 2 of 5


 1   Defendant and the subject matter of this action; consented to entry of this Judgment As to Defendant

 2   Rothenberg Ventures LLC (“Judgment”) without admitting or denying the allegations of the Complaint

 3   (except as to jurisdiction and except as otherwise provided herein in paragraph IV.); waived findings of

 4   fact and conclusions of law; and waived any right to appeal from this Judgment:

 5                                                         I.

 6           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

 7   restrained and enjoined from violating Sections 206(1) or 206(2) of the Investment Advisers Act of 1940

 8   (“Advisers Act”), 15 U.S.C. § 80b-6(1), (2), by directly or indirectly, while acting as an investment

 9   adviser or associated person of an investment adviser, using the mails or any means or instrumentality of

10   interstate commerce:

11           (1)     employing any device, scheme, or artifice to defraud any client or prospective client; or

12           (2)     engaging in any transaction, practice, or course of business which operates as a fraud or

13                   deceit upon any client or prospective client.

14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule

15   of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

16   of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants, employees,

17   and attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

18   described in (a).

19                                                        II.

20           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

21   restrained and enjoined from violating Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and

22   Rule 206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8, by directly or indirectly, while acting as an

23   investment adviser to any pooled investment vehicle, using the mails or any means or instrumentalities

24   of interstate commerce to employ any device, scheme, or artifice to defraud any client or prospective

25   client, to make any untrue statement of a material fact or to omit to state a material fact necessary to

26   make the statements made, in light of the circumstances under which they were made, not misleading, to

27   any investor or prospective investor in the pooled investment vehicle, or otherwise to engage in any act,

28


     JUDGMENT AS TO DEF. ROTHENBERG VENTURES
     SEC V. ROTHENBERG, ET AL
                                                      2
            Case 4:18-cv-05080-JST Document 20 Filed 10/17/18 Page 3 of 5


 1   practice, or course of business that is fraudulent, deceptive, or manipulative with respect to any investor

 2   or prospective investor in the pooled investment vehicle.

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule

 4   of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

 5   of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants, employees,

 6   and attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

 7   described in (a).

 8                                                        III.

 9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay

10   disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to Section

11   209(e)(2)(C) of the Advisers Act, 15 U.S.C. § 80b-9(e)(2)(C). The Court shall determine the amounts of

12   the disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

13   calculated from April 1, 2015, based on the rate of interest used by the Internal Revenue Service for the

14   underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the

15   Commission’s motion for disgorgement and civil penalties, and at any hearing held on such a motion: (a)

16   Defendant is precluded from arguing that it did not violate the federal securities laws as alleged in the

17   Complaint; (b) Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for

18   the purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true by

19   the Court; and (d) the Court may determine the issues raised in the motion on the basis of affidavits,

20   declarations, excerpts of sworn deposition or investigative testimony, and documentary evidence,

21   without regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

22   Civil Procedure. In connection with the Commission’s motion for disgorgement and civil penalties, the

23   parties may take discovery, including discovery from appropriate non-parties.

24                                                        IV.

25           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

26   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the allegations

27   in the complaint are true and admitted by Defendant, and further, any debt for disgorgement,

28   prejudgment interest, civil penalty or other amounts due by Defendant under this Judgment or any other


     JUDGMENT AS TO DEF. ROTHENBERG VENTURES
     SEC V. ROTHENBERG, ET AL
                                                      3
            Case 4:18-cv-05080-JST Document 20 Filed 10/17/18 Page 4 of 5


 1   judgment, order, consent order, decree or settlement agreement entered in connection with this

 2   proceeding, is a debt for the violation by Defendant of the federal securities laws or any regulation or

 3   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

 4   §523(a)(19).

 5                                                         V.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 7   jurisdiction of this matter, including among other purposes, for the purpose of enforcing the terms of this

 8   Judgment.

 9                                                         VI.

10          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

11   Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

12

13   IT IS SO ORDERED.

14
                                                              ISTRIC
15                                                       TES D      TC
                                                       TA
                                                                                      O
                                                   S




16
                                                                                       U
                                                 ED




                                                                                     D  RT
                                                                     E
                                                                ORDER
                                             UNIT




17
                                                         IS S O
     Dated: October 17, 2018
                                                      IT                                      R NIA
18

19
                                                                              ga r
                                                      United States District Judge
                                                                          n S . Ti
                                              NO




                                                           J u d ge J o
                                                                                              FO



20
                                               RT




                                                                                          LI




                                                      ER
                                                  H




                                                                                      A




21                                                                                        C
                                                           N                         OF
                                                               D IS T IC T
22                                                                   R
23

24

25

26

27

28


     JUDGMENT AS TO DEF. ROTHENBERG VENTURES
     SEC V. ROTHENBERG, ET AL
                                                       4
           Case 4:18-cv-05080-JST Document 20 Filed 10/17/18 Page 5 of 5




  1 ' Approved as to form:

 2

 3
       Marc J..Fagel
 4     GIB50N, DUNK & CRUTCI~IER
       555 Mission Street, Suite 3000
 5 ', San Francisco, CA 94105
       Attorney for Defendant
 6 '~, RoChenberg Ventures LLC
 7

 8
 9     Submitted by:

]0
]i
       E. Barrett Atwood
12     SECURL'1']ES AND EXC}-IANGE COMMISSION
       44 Montgomery Street, Suite 2400
13     San Francisco, GA 941 U4
.1 4
15
16

17
18
19
20
21
22
23
24
25
26

27
28


       JUDGMENT AS TO DF.F. R07'FiE:iJ13CR(; VF..NTURES   5
       SEC V. RU7'!lENBERG, ET AL
